

116 HJ 58 IH: Constitutional Authorities Resolution
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 58IN THE HOUSE OF REPRESENTATIVESMay 15, 2019Mr. Moulton submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONRequiring congressional approval prior to engaging in hostilities within the sovereign Islamic
			 Republic of
			 Iran.
	
 1.Short titleThis Joint Resolution may be cited as the Constitutional Authorities Resolution. 2.FindingsCongress finds the following:
 (1)Article I, section 8, of the Constitution of the United States grants Congress the sole power to declare war.
 (2)President George Washington, in a letter to William Moultrie dated August 28, 1793, wrote that [t]he constitution vests the power of declaring war in Congress; therefore no offensive expedition of importance can be undertaken until after they shall have deliberated upon the subject and authorized such a measure.
 (3)Alexander Hamilton wrote in Examination Number 1 of the Hamilton Papers, dated December 17, 1801, that [t]he Congress shall have the power to declare war; the plain meaning of which is, that it is the peculiar and exclusive duty of Congress, when the nation is at peace, to change that state into a state of war.
 (4)Iran is the leading state sponsor of terrorism in the Middle East and a pernicious troublemaker in Iraq and Afghanistan.
 (5)Missile tests by Iran have led to escalating tensions with Israel, Saudi Arabia, the United States, and the United Nations.
 (6)Iran has threatened to shutdown crucial maritime lines of communication, putting United States and international naval assets, as well as global energy assets, at risk.
 (7)Since 1979, Iran has been ruled by Islamic theocrats who use the Quran to justify the suppression of domestic political freedom and the denial of civil and human rights.
 (8)A war with Iran would also endanger United States assets, personnel, and foreign policy objectives throughout the region, including in Iraq, Afghanistan, and Israel.
 (9)On June 22, 2018, President Trump tweeted that Iran [w]ill suffer consequences the likes of which few throughout history have ever suffered before. (10)A May 5, 2019, statement from National Security Advisor Ambassador John Bolton said that any attack on America or its allies, by Iran or its proxies, will be met with unrelenting force.
 (11)Loose talk of war and belligerent rhetoric increases the risk of miscalculation by either side and unsettles United States allies.
			3.Sense of Congress on requirement to obtain congressional approval prior to engaging in hostilities
 within the Islamic Republic of IranIt is the sense of Congress that specific congressional approval is required, and has not been provided as of the date of the enactment of this joint resolution, to authorize the United States Armed Forces to engage in hostilities within the sovereign Islamic Republic of Iran.
 4.Prior notice requirement before entry into hostilities within IranPrior to the introduction of the Armed Forces into the sovereign Islamic Republic of Iran, the President shall submit to Congress a report, in classified or unclassified form, that includes—
 (1)the circumstances necessitating the introduction of the Armed Forces; (2)the constitutional and legislative authority under which such introduction took place; and
 (3)the estimated scope and duration of the hostilities or involvement. 